Citation Nr: 0836100	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the Raynaud's phenomenon disability.

2.  Entitlement to an initial increased (compensable) 
evaluation for the hypertension disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from July 1979 to May 
1990.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  In a September 2001 
rating decision, the RO increased the appellant's disability 
evaluation for his Raynaud's condition to 10 percent.  In a 
September 2003 rating decision, the RO granted service 
connection for hypertension and assigned an initial zero 
percent evaluation.  The Board remanded the case for 
additional development in November 2006; the case has now 
been returned to the Board for appellate review.

While the appellant's disability evaluation for his Raynaud's 
phenomenon disability was increased from zero percent to 10 
percent, it is presumed that the appellant is seeking the 
maximum benefit allowed by law and regulation for such 
disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appellant has appealed the initial noncompensable 
evaluation assigned to the hypertension disability when 
service connection was granted.  The appellant is, in effect, 
asking for a higher rating effective from the date service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application.  
Consequently, the evidence to be considered includes that for 
the entire time period in question, from the original grant 
of service connection to the present for the hypertension 
disability increased rating claim.


FINDINGS OF FACT

1.  The appellant's service-connected Raynaud's phenomenon is 
manifested by characteristic attacks occurring approximately 
each day he has to report for work; he has stated that he 
works six days per week.

2.  The service-connected Raynaud's phenomenon has not been 
manifested by characteristic attacks occurring at least 
daily.

3.  The appellant has required continuous medication for the 
service-connected hypertension and there are readings of 
diastolic blood pressure of 100 or nearly 100.

4.  The service-connected hypertension has not been 
manifested by readings of diastolic blood pressure 
predominantly 110 or more, or by systolic blood pressure 
predominantly 200 or more at any time.

5.  Neither the Raynaud's phenomenon disability nor the 
hypertension disability has presented an unusual or 
exceptional disability picture.


CONCLUSIONS OF LAW

1.  Resolving doubt in the appellant's favor, the criteria 
for an evaluation of 20 percent, but not more, for the 
appellant's service-connected Raynaud's phenomenon disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.104 and Diagnostic Code 7117 (2008).

2.  Resolving doubt in the appellant's favor, the criteria 
for an initial evaluation of 10 percent, but not more, for 
the hypertension disability have been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's hypertension increased rating claim arises 
from his disagreement with the initial evaluation following 
the grant of service connection for his hypertension 
disability.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the hypertension increased 
rating claim.

Turning to the Raynaud's phenomenon claim increased rating 
claim, the appellant was notified that medical or lay 
evidence demonstrating a worsening or increase in the 
severity of his Raynaud's phenomenon disability was needed by 
correspondence dated in December 2003, and December 2006.  
These documents informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  The 
letters informed the appellant of what sorts of evidence 
could substantiate his increased rating claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of the information relating to disability ratings 
and effective dates in a December 2006 letter.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was essentially 
provided with such notice for his increased rating claim in 
the December 2003, and December 2006 VA letters.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores, 22 Vet. App. 37 (2008).  The text of 
Diagnostic Code 7117, Raynaud's syndrome, was provided to the 
appellant in the September 2001 rating, as well as in the 
April 2003 Statement of the Case (SOC) and the April 2004 
Supplemental Statement of the Case (SSOC).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for an 
increased rating claim after the initial rating decision was 
made by the AOJ, did not affect the essential fairness of the 
adjudication because the appellant could be expected to 
understand what was needed to establish an increased rating 
for his claimed Raynaud's phenomenon disability from the 
various notice letters sent to him by the RO, from the 
Statement of the Case (SOC) and from the Supplemental 
Statement of the Case (SSOC).  In particular, the VA letters 
informed the appellant of the need to submit evidence that 
his disability had increased in severity; that he should 
submit medical evidence; that he could submit statements from 
individuals who could describe the manner in which the 
disability had become worse; that he should inform the RO 
about treatment at VA facilities; and that he could submit 
his own statement about his condition.  The appellant was 
informed of the Diagnostic Code requirements for increased 
ratings in the rating decision and the SOC; the appellant was 
also notified in the December 2006 VA letter that ratings 
from zero to 100 percent are assigned to disabilities and he 
was provided with additional examples of pertinent evidence 
he could submit.  The appellant was afforded the opportunity 
to describe his symptoms and industrial limitations in detail 
and he declared, in January 2008, that he had no more 
evidence to submit.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed for his increased rating claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that such error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and contents of notice.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA outpatient medical records have been 
associated with the claims file.  The appellant was afforded 
VA medical examinations.  He submitted third-party 
statements.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation for his claimed 
disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A. Medical evidence

Review of the appellant's VA medical treatment records dated 
between 1999 and 2007 reveals that he had a blood pressure 
reading of 150/100 in October 1999.  In October 2000, the 
appellant had a blood pressure reading of 152/94.  At that 
time, he complained of intermittent pain and numbness in both 
hands since his self-discontinuation of nifedipine (a calcium 
channel blocker used to treat high blood pressure).  He said 
that the pain was worse in the morning and with exposure to 
cold.  He said that he wore gloves in the freezer at work.  
On physical examination, the appellant's neurovascular 
capacity in his extremities was intact, but his hands and 
feet were very cool.  It was noted that the appellant's blood 
pressure had increased since he stopped taking his 
medication.  The appellant had blood pressure readings of 
138/94 and 150/94 in August 2003.  In October 2003, the 
appellant had blood pressure readings of 149/96 and 144/92 
and his Raynaud's condition was described as stable.  

The appellant underwent a VA medical examination in April 
2001; the examiner reviewed the appellant's medical records.  
The appellant complained of symptoms of numbness, tingling 
and mild pain in his fingertips when he was exposed to 
temperatures less than 35-40 degrees.  He described an 
increased sensation to cold that cleared off with rewarming.  
The appellant said that his toes were affected as well.  On 
physical examination, the appellant's hands and feet were 
within normal limits. There was no evidence of any trophic 
changes; the appellant had normal sensation and his skin 
appeared healthy.  The examiner noted that the appellant's 
blood pressure had been elevated for the previous year, that 
he had been started on medication for hypertension and that 
the medication had achieved satisfactory control of the 
hypertension.

The appellant underwent another VA medical examination in 
August 2003; the examiner reviewed the appellant's medical 
records.  The appellant presented with the same complaints 
regarding his Raynaud's phenomenon as before.  He also 
complained of the skin of his fingertips getting shriveled 
under extreme conditions; he said that he would lose all 
sensation in the affected areas under such conditions. The 
appellant said that he was able to continue his normal duties 
as a fulltime cook and that he could perform all of his 
activities of daily living in a normal manner.  On physical 
examination, the appellant had normal color and sensation in 
his hands and feet.  The appellant's fingers and toes were 
slightly cooler to touch.  There was no evidence of changes 
due to the Raynaud's syndrome.  The appellant had a blood 
pressure reading of 134/94.  

The appellant most recently underwent a VA medical 
examination in November 2007; the appellant's claims file was 
reviewed.  He complained of blanching and numbness with 
exposure to 38 degrees or less.  The appellant reported that 
it took five to ten minutes after leaving the cooler at work 
to rewarm his hands.  On physical examination, the appellant 
had a blood pressure reading of 150/92.  All of his digits 
appeared to be normal.  There was no evidence of any changes 
secondary to the Raynaud's disability.  The examiner rendered 
a clinical assessment of Reynaud's with no significant 
changes from the prior examination.  The examiner also stated 
that the appellant's hypertension was poorly controlled.

B. Raynaud's phenomenon

The appellant contends that he is entitled to an increased 
evaluation for his Raynaud's phenomenon disability.  He 
contends that he experiences color changes of his fingers 
that last for up to thirty minutes after he comes out of a 
cooler or freezer at his workplace and that he has numbness 
and pain during these episodes.  The appellant has also has 
submitted written statements from several of his restaurant 
coworkers; these statements described changes in the color of 
the appellant's fingers after exposure to cold air or frozen 
foods at work.  The appellant has also stated that he goes to 
work six days per week.

The appellant's service-connected Raynaud's phenomenon has 
been rated by the RO under the provisions of Diagnostic Code 
7117.  Under this regulatory provision, a rating of 10 
percent is warranted for Raynaud's syndrome with 
characteristic attacks occurring one to three times a week.  
A rating of 20 percent is warranted for characteristic 
attacks occurring four to six times a week.  A rating of 40 
percent is warranted for attacks occurring at least daily.  A 
rating of 60 percent is warranted for Raynaud's syndrome with 
two or more digital ulcers and history of characteristic 
attacks.  And a maximum rating of 100 percent is warranted 
for Raynaud's syndrome with two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks.

NOTE: For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved. 

The appellant's statements, and those of his coworkers, 
describing his symptoms are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence (as required by the rating 
criteria).  Resolving all reasonable doubt in the veteran's 
favor, the Board views the overall evidence as presenting a 
disability picture which more nearly approximates 
characteristic attacks occurring four to six times per week 
so as to warrant a 20 percent rating.  In reaching this 
conclusion, the Board has considered appellant's statements 
as evidence suggesting that he experienced the attacks each 
day that he reported to work where he had to enter cooler and 
freezer units and handle cold food from them.

However, there is no persuasive evidence to warrant a rating 
in excess of 20 percent.  Significantly, no manifestations 
have been reported on examinations.  The examiners have 
described any impairment as minimal.  The appellant himself 
has not reported episodes on more than six days per week or 
outside of the workplace.  There is no clinical evidence of 
record to demonstrate the existence of any digital ulcers or 
autoamputation.  Therefore objective evidence simply does not 
show that the disability picture more nearly approximates the 
criteria for the next higher rating of 40 percent. 

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Based upon the guidance of the Court in Hart, the 
Board has considered whether a staged rating is appropriate 
for Raynaud's phenomenon disability at issue in this case.  
The Board has not found any variation in the appellant's 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings in this case.

C.  Hypertension

The appellant is currently assigned a zero percent 
(noncompensable) rating for his service-connected 
hypertension disability.  This rating has been assigned under 
the provisions of Diagnostic Code 7101.  While this case was 
in appellate status, that Diagnostic Code regarding 
hypertension was amended.  71 Fed. Reg. 52,457-60 (Sept. 6, 
2006).  Effective October 6, 2006, a note was added after the 
rating criteria of Diagnostic Code 7101 concerning separate 
evaluations of hypertension and other heart diseases.  
Because the appellant is not service-connected for any other 
heart disease, this change to the regulation is inapplicable 
to the appeal at hand.

Under the current 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease, diastolic 
pressure predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control 
warrants a 10 percent disability evaluation.  Diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more warrants a 20 percent disability 
evaluation.  Diastolic pressure predominately 120 or more 
warrants a 40 percent evaluation.  Diastolic pressure 
predominately 130 or more warrants a 60 percent evaluation.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Review of the medical evidence of record reveals that the 
appellant's hypertension does warrant a 10 percent evaluation 
under Diagnostic Code 7101.  As previously noted, a 10 
percent disability evaluation under Diagnostic Code 7101, 
requires diastolic pressure predominately 100 or more, or; 
systolic pressure predominately 160 or more, or; history of 
diastolic pressure predominately 100 or more requiring 
continuous medication for control.  The VA medical treatment 
records dated between 1999 and 2007 indicate systolic 
pressures that were no more than 152, and multiple diastolic 
pressures that ranged from 90 to 100.  The medical evidence 
of record indicates that the appellant has been prescribed 
blood pressure medication since 2000, although he might not 
have always taken the prescribed medication.  These clinical 
findings closely approximate those required for a ten percent 
evaluation under Diagnostic Code 7101.

While the evidence supports a separate 10 percent evaluation 
for hypertension, an evaluation in excess of 10 percent is 
not warranted.  There is no clinical evidence of record to 
demonstrate that the appellant's blood pressure readings have 
included diastolic pressures predominately 110 or more, or; 
systolic pressure predominately 200 or more.  Thus the 
clinical evidence of record supports the assignment of a 10 
percent evaluation, but not more, for the hypertension 
disability.

Because this is an appeal from the initial rating for the 
hypertension disability, the Board has considered whether a 
"staged" rating is appropriate for the appellant's 
hypertension.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this instance, the record does not show 
disability above 10 percent since the grant of service 
connection for the hypertension, and therefore does not 
support the assignment of a staged rating.  

D. Extraschedular evaluations

There is no evidence that any one of the appellant's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations now 
assigned as a result of the Board's conclusions in this case 
are inadequate.  As discussed above, there are higher ratings 
for each of the two disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for either one 
of his service-connected disabilities at issue, and he has 
not demonstrated marked interference with employment. There 
is no objective evidence of any symptoms due to either one of 
the appellant's service-connected disabilities at issue that 
are not contemplated by the rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of extraschedular ratings is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

Entitlement to a 20 percent disability rating for the 
Raynaud's disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent disability rating for 
the hypertension is granted, subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


